DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending the Application.  Claims 1 and 19-20 are amended.  Claim 21 is new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: configured to capture/detect/determine/generate in claims 1, 5, 8, 16, 19, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0271483 A1) in view of Ravirala et al. (US 2020/0084432 A1).
For claim 1, Sun and Ravirala teach all the claimed subject matter.  Sun discloses an apparatus that controls a plurality of imaging devices each configured to capture an image (see Fig. 1AA, rolling shutter cameras 102A-B, see also [0032]).
However, Sun fails to disclose the apparatus comprising: a detection unit configured to detect a displacement amount between a plurality of images captured by the plurality of imaging devices; a region determination unit configured to determine, in each of the plurality of imaging devices, a target region from which an image is acquired, based on the detected displacement amount and respective specification of the plurality of imaging devices; and a generation unit configured to generate a synchronization signal indicating a timing of starting image capturing of the determined target region; in each of the plurality of imaging devices, the timing being determined so as to synchronize a plurality of images acquired from the plurality of imaging devices, 
Further, the examiner maintains that it was known in the art as taught by Ravirala.  Ravirala teaches the apparatus comprising: a detection unit configured to detect a displacement amount between a plurality of images captured by the plurality of imaging devices; a region determination unit configured to determine, in each of the plurality of imaging devices, a target region from which an image is acquired, based on the detected displacement amount and respective specification of the plurality of imaging devices; and a generation unit configured to generate a synchronization signal indicating a timing of starting image capturing of the determined target region; in each of the plurality of imaging devices, the timing being determined so as to synchronize a plurality of images acquired from the plurality of imaging devices, based on the detected displacement amount, respective specification of the plurality of imaging devices, and the determined target region (see [0020], synchronizing the time difference between a first and second camera capture for a same portion of a scene and see abstract, two rolling shutter cameras with different fields of capture are synchronized, see also Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Sun the limitation of a rolling cameras synchronizing displacement of distance and time for the purpose of capturing images with different fields of view.
For claim 2, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the target region is a partial region of an effective region 
For claim 3, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the signal determination unit determines a single synchronization signal indicating a timing of inputting the synchronization signal to the plurality of imaging devices (see [0029], when synchronized, cameras can capture video/images in a time-sychronized manner, see also [0030], cameras initialize at the same time, and periodically re-synchronize, see further Fig. 6A, determine time lag between image sensors and synchronize image capture).  
For claim 4, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the signal determination unit determines a plurality of synchronization signals to be input to the plurality of imaging devices at shifted timings (see [0030], cameras initialize at the same time, and periodically re-synchronize due to shifting caused by time lag, see further Fig. 6A, determine time lag between image sensors and synchronize image capture).  
For claim 5, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 4.  Sun further discloses a ranging unit configured to detect a distance from each of the plurality of imaging devices to an object, - 30 -10197272US01 wherein the signal determination unit adjusts the plurality of synchronization signals based on the distance (see Fig. 1A, overlap region 114, such as focusing on object 125 at positions 125A-B, see also [0034]).  
For claim 6, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 5.  Sun further discloses the signal determination unit acquires a setting value 
For claim 7, Sun discloses all the claimed subject matter, as set forth in claim 5.  Sun further discloses the signal determination unit adjusts, in a case where the distance detected by the ranging unit indicates that the object is located at a position closer to each of the plurality of imaging devices than a certain reference point, the plurality of synchronization signals based on the distance (see Fig. 1A, overlap region 114, such as focusing on object 125 at positions 125A-B).  
For claim 8, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 3.  Sun further discloses a ranging unit configured to detect a distance from each of the plurality of imaging devices to an object, wherein the region determination unit adjusts the target region in each of the plurality of imaging devices based on the distance (see Fig. 1A, overlap region 114, based on FOV’s 115A-B and 116A-B and focusing on object 125 at positions 125A-B.)  
For claim 9, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 8.  Sun further discloses the plurality of imaging devices is disposed so as to overlap each other image capturing regions of the plurality of imaging devices in at least a partial region of an entire effective region of each of the plurality of imaging devices, and wherein the region determination unit changes, based on the distance, a region determined to be the target region in a region in which the image capturing regions of 
For claim 10, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 8.  Sun further discloses the signal determination unit adjusts, in a case where the distance detected by the ranging unit indicates that the object is located at a position closer to each of the plurality of imaging devices than a certain reference point, the target region based on the distance (see Fig. 1A, overlap region 114, such as focusing on object 125 at positions 125A-B).  .  
For claim 11, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the plurality of imaging devices is disposed so as to overlap each other image capturing regions of the plurality of imaging devices in at least a partial region of an entire effective region of each of the plurality of imaging devices, and wherein the region determination unit determines, as the target region, a region in which the image capturing regions of the plurality of imaging devices overlap each other  (see Fig. 1A, overlap region 114, based on FOV’s 115A-B and 116A-B and focusing on object 125 at positions 125A-B).  .  
For claim 12, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the signal determination unit determines a synchronization position in each of the plurality of imaging devices to synchronize timings of starting image capturing in the determined target regions in the plurality of imaging devices, and wherein the synchronization signal is a signal for starting scanning from a pixel corresponding to the synchronization position in each of the plurality of 
For claim 13, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses the region determination unit determines the target region in each of the plurality of imaging devices based on preliminarily set information (see Fig. 1A, overlap region 114, based on FOV’s 115A-B and 116A-B and focusing on object 125 at positions 125A-B, see also abstract, aligning cameras with an overlapping field of view).  
For claim 14, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 13.  Sun further discloses the preliminarily set information includes information about a mechanical structure and an assembly error of each of the plurality of imaging devices (see [0086]-[0087], including logic or mechanisms capapable of performing the operations of reference, including alignment and synchronization of the cameras).  
For claim 15, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 13.  Sun further discloses the signal determination unit determines the synchronization signal based on the preliminarily set information (see [0086]-[0087], including logic or mechanisms capapable of performing the operations of reference, including alignment and synchronization of the cameras).  
For claim 16, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses a displacement amount detection unit configured to detect a displacement amount of a plurality of images captured by the plurality of imaging devices, wherein the region determination unit determines the target region in each of the plurality of imaging devices based on the displacement amount (see 
For claim 17, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 16.  Sun further discloses the signal determination unit determines the synchronization signal for each of the plurality of imaging devices based on the displacement amount (see abstract, calibrating a pair of cameras for a pixel shift and is used to synchronize subsequent image captures, see also [0042]).
For claim 18, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1. 
However, Sun fails to disclose the plurality of imaging devices is included in a head-mounted display to perform stereoscopic image capturing. Further, the examiner maintains that it was known in the art as taught by Ravirala.  Ravirala teaches the plurality of imaging devices is included in a head-mounted display to perform stereoscopic image capturing (see [0030], stereoscopic BR headsets may be used with rolling shutter cameras with overlapping fields of view).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Sun the limitation of a HMD with cameras for the purpose of using HMD’s with rolling shutter cameras .
For claim 19, claim 19 is met for the same reasons as claim 1. 
For claim 20, claim 20 is met for the same reasons as claim 1. 
For claim 21, Sun and Ravirala teach all the claimed subject matter, as set forth in claim 1.  Sun further discloses each of the plurality of imaging devices comprises a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN P YENKE/Primary Examiner, Art Unit 2422